 In the Matter of WESTINGHOUSE ELECTRIC CORP., EMPLOYERandCHICAGOWESTINGHOUSEEMPLOYEES'ASSOCIATION,AFFILIATEDWITH THE FEDERATION OF WESTINGHOUSE INDEPENDENT SALARIEDUNIONS, PETITIONERIn the Matter of WESTINGHOUSE ELECTRIC CORP., EMPLOYERandCE-IICAGOWESTINGH-IOUSE,EMPLOYEES'ASSOCIATION, AFFILIATEDWITH THE FEDERATION OF WESTINGHOUSE INDEPENDENT SALARIEDUNIONS,PETITIONERIn the Matter of WESTINGHOUSE ELECTRIC CORP., EMPLOYERandCHICAGO 'VVESTINGIIOUSEEMPLOYEES'ASSOCIATION, AFFILIATEDWITH THEFEDERATION OFWESTINGHOUSE INDEPENDENT SALARIEDUNIONS, PETITIONERCasesNos. 13-R-14215, 13--R-423$, and 13-R-4239, respectively.-Decided June 13, 1947Messrs. Job Taylor, II,andG. C. Moore,of Pittsburgh, Pa., andMr. S. H. Stevenson,of Chicago, Ill., for the Employer.Mr. Harry C. Jones,of Pittsburgh, Pa., andMr. Clarence.F. Schutz,of Elmwood Park, Ill., for the Petitioner.Mr. David Scribner,of New York City,by Mr. Leo Turner,of Chi-cago, Ill., for the Intervenor.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, hearing in these consolidated cases washeld at Chicago, Illinois, on March 26, 1947, before Robert E. Acker-berg, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makesthe following :At the hearing the Petitioner moved, without objection,to withdiaw its petition inCase No 13-R-4239,inwhich it sought to represent the Employer's tone-study employeesin a separate unitThe hearing officer reserved for the Board ruling on the motionThemotion is hereby granted74 N. L. R B, No. 23.94 WESTINGHOUSE ELECTRIC CORP.FINDINGS Or FACTI.THE BUSINESS OF THE EMPLOYER95,The Employer is a Pennsylvania corporation, with its principaloffices located at Pittsburgh, Pennsylvania. It is engaged in the manu-facture, sale, and repair of electrical equipment and other productswhich are sold throughout the United States.The Employer hasmanufacturing plants located in various States of the United States,including Pennsylvania, New York, New Jersey, Maryland, Ohio,West Virginia, Illinois, and California.At its offices, plant, and warehouse at West Pershing Road, Chicago,Illinois, the only operations of the Employer involved in these pro-ceedings, the Employer is engaged in the manufacture, repair, andwarehousing of electrical equipment.The materials used and productswarehoused at this plant are shipped from places in Illinois and otherStates.Shipments from points outside the State of Illinois annuallyexceed $1,000,000 in value.Finished products are shipped from theplant to places in Illinois and other States, shipments to points outsideIllinois being in excess of $1,000,000 annually.The Employer admits and we find that it is engaged in commercewithin the.meaning of the National Labor Relations Act.II. TILE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the FederationofWestinghouse Independent Salaried Unions, claiming to representemployees of the Employer.United Electrical, Radio and Machine Workers of America, hereincalled the Intervenor, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employeesof the Employer.III.TILE QUESTION CONCERNING REPRESENTATION; THE DETERMINATIONOF REPRESENTATIVESThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITOThe Petitioner desires a unit of all salaried clerical and technicalemployees, including mechanical and electrical engineers and time-7 5542 0-4 8-vol 74-8 96DECISIONSOF NATIONALLABOR RELATIONS BOARDstudy engineers,' but excluding certain salaried pay-roll clerks, sixconfidential secretaries, and supervisory employees.Although thePetitioner urges that mechanical and electrical engineers be includedin the over-all clerical and technical unit,3 in the alternative, it desires,to represent them as a separate appropriate unit.4The Employer agrees generally to the unit sought by the Petitioner,but contends that the mechanical and electrical engineers constitutea separate appropriate unit.In the alternative, it urges that a self-determination election be directed among the engineers to determinetheir desires as to inclusion in the over-all clerical and technical unit.The Employer also contends that the inclusion of time-study engineersin any unit is inappropriate, on the ground that they are confidentialand managerial employees.The Intervenor seeks a unit comprised of all salaried clerical andtechnical employees, excluding only four confidential secretaries.5We turn now to a consideration of the units and the disputedcategories of employees.Pay-roll clerks:In the normal performance of their duties, twosalaried pay-roll clerks in the accounting department have access toinformation concerning the salaries of all salaried employees in theEmployer's Northwestern District, which comprises several States.These clerks work in a separate office, access to which is available onlyto the manager of the accounting department and the factory account-ant who directly supervises their work.The Employer contends thatthese pay-roll clerks are confidential employees and should, therefore,be excluded from the unit.The Petitioner concurs in seeking theirexclusion, whereas the Intervenor desires.them to be included. Inas-much as the pay-roll clerks in question do not act in a confidentialcapacity to persons exercising managerial functions in the field oflabor relations, we find that they are not confidential within theBoard's accepted definition.We shall include them.Secretaries:The Intervenor would include in the unit the secretaryto the shop superintendent and the secretary to the office manager ofthe,West Pershing Road plant.Aside from the district manager, theshop superintendent is the principal management officer at'the-plant.He is a member of the grievance and negotiating conlmittee for thehourly paid employees.eAs part of her normal duties, his secretaryprepares memoranda setting forth the position to be taken by theEmployer in labor negotiations.She acts as the official reporter for2Upon the motion ofPetitioner,the petition in Case No.13-R-4215 wasamended atthe hearing to include time-study engineers.Case No 13-R-4215.'Case No. 13-R-4238.LThere are approximately 130 employees in the allegedappropriate unit.0 The hourly paid employees are now representedby theIntervenor. WESTINGHOUSE ELECTRIC CORP.97meetings of the wage coordinating committee and frequently sits inon job and salary classification meetings.The secretary to the office manager acts as the regular substitutefor the secretary to the district manager and the supervisor of indus-trial relations.From time to time she is called upon to take dictationand to transcribe confidential memoranda relating to the Employer'sposition on labor relations matters.We are of the opinion that the secretary to the shop superintendentand the secretary to the office manager are confidential employeeswithin the Board's customary definition of that terns, and, accordingly,we shall exclude them from the unit.The parties agree that the respective secretaries to the industrial re-lations supervisor, the manager of the accounting division, the man-ager of the warehouse division. and the maintenance and repair dis-tract manager are confident sal employees and should be excluded.Weshall exclude them.Time-study eri,y'rrtee1 :Inasmuch as their duties and interests usu-ally differ, we have generally excluded time-study men from unitsof office and clerical, technical, and production employees.We see noreason to depart from our custom III the instant proceeding and,accordingly, shall exclude the time-study engineers from the unitsought.'Mechanical and elect,°ical engineer6:There are approximately 11employees in this category.They design equipment, compute jobcosts, and furnish all price quotations on material manufactured in theEmployer's Northwestern District plants.The engineers then directdraftsmen in the engineering department in reducing the design toblueprints and drawings from the engineers' rough schematic dia-grams or pencilled sketches.Although each engineer has from 1 to6 draftsmen assigned to his direction, none of the parties contends thatthe engineers are supervisory employees within the Board's customarydefinition thereof.The engineers must have an engineering degreeor its equivalent in experience and there is an average difference in payof approximately n0-percent between the engineers and the draftsmen.The record shows that,the duties of the engineers and draftsmen aretechnical in nature, that both classifications work in close associationwith one a pother, and that the work of one group complements that ofthe other.However, as indicated above, the record also shows that thequalifications, duties, and responsibilities of the engineers are snbstan-tai 11great er thaui those of the draftsmen.Under these circuinstances.we are of the opinion that the electrical and mechanical engineers mayproperly comprise a-separate unit or, on the other hand, they may''Matterof A'rdcra]-Mogul (lorpora6oay,7!3 NL. 1, S. 1i59. 98DECISIONS OF NATIONALLABOR RELATIONS BOARDfunction effectively for collective bargaining purposes as part of theover-all clerical and technical unit.Under these circumstances, ourunit determinations will depend, in part, upon the desires of the em-ployees expressed in separate elections in the voting groups hereinafterset forth.Accordingly, we shall make no final determination of theappropriate unit at this time but shall defer such determination pend-ing the outcome of the elections ordered hereinafter."We shall direct that separate elections by secret ballot be held amongthe employees of the Employer's West Pershing Road plant, Chicago,Illinois, in the voting groups described below, excluding supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action.(1)All mechanical and electrical engineers.(2)All salaried clerical and technical employees, including salariedpay-roll clerks, but excluding the respective secretaries to the indus-trial relations supervisor, the manager of the accounting division, themanager of the warehouse division, the maintenance and repair dis-trict manager, the office manager and the shop superintendent, time-study engineers, and mechanical and electrical engineers.As stated above, there will be no final determination of the appro-priate unit or units of engineers and clerical and technical employeespending the results of the elections.DIRECTION OF ELECTIONS 9As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Westinghouse Electric Corp., WestPershing Road, Chicago, Illinois, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the votinggroups found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United StatessMatter of Westzaco Chlorine Products Corporation,63 N L R B. 763, and cases citedtherein°And participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Directoi, have its name removed fiom the ballot WESTINGHOUSE ELECTRIC CORP.99who present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by Chicago Westing-house Employees' Association, affiliated with the Federation of West-inghouse Independent Salaried Unions, or by United Electrical, Ra-dio and Machine Workers of America, C. I. 0., for the purposes ofcollective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.